Per Curiam,
An extended discussion of the possible difference in law between a trust by deed and one by will is neither profitable nor necessary in our consideration of the present case, in that the surrounding circumstances show conclusively, as demonstrated in the adjudication, that the so-called deed was testamentary in character and that its purpose was to settle the estate and to deprive the widow of participation therein.
We are one in opinion, and that is that the Auditing Judge properly disposed of the question.
Accordingly, all exceptions are dismissed and the adjudication is confirmed absolutely.
Stearns, J., did not sit.